Citation Nr: 1314623	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for status post arthroscopy, torn medial meniscus, with arthritis, of the right knee, claimed as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for left knee disability, claimed as secondary to service-connected left ankle disability.

3.  Entitlement to service connection for low back disability, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.  Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 until September 1984.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for status post arthroscopy, torn medial meniscus, with arthritis, of the right knee; left knee condition and low back condition, was not warranted.  In April 2009, the Veteran filed a notice of disagreement (NOD) with those claims.  The RO issued a statement of the case (SOC) in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

In March 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In May 2011, the Veteran submitted additional medical evidence in support of his appeal along with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision as to the matter of service connection for a right knee disorder is set forth below.  The claims for service connection for a low back disorder and a left knee disorder are addressed in the remand following the order.; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT
 
1.  All notification and development actions needed to fairly adjudicate the claim  herein decided have been accomplished.

2.  The Veteran's right knee disability developed following service and  competent, probative opinion indicates that there is no medical relationship between current right knee disability and service-connected left ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, claimed as secondary to service-connected left ankle disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339(Fed.  Cir.  2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a February 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a right knee disorder as secondary to the service-connected left ankle, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  That letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The February 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability rating and effective date, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of the February 2009 letter.  Therefore, the February 2009 letter meets the VCAA's content and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of in- and post-service treatment records.  The Veteran also underwent a VA examination in June 2010.  The Board notes that the Veteran's service treatment records were not available to the June 2010 VA examiner for review, as they were only available in microfiche form.  However, as the current claim limited  to the question of service connection for right knee as secondary to the service-connected left ankle disability, the Board's review of the service treatment records reveals that the records do not document any treatment records for the right knee, and both the VA examiner and the Veteran have connected the right knee disorder to a post-service incident, the Board finds that the Veteran was not prejudiced by the June 2010 VA examiner's failure to review those records.  Also of record and considered in connection with the appeal is the transcript of the March 2011 Board hearing, along with various statements by the Veteran.  The Board finds that no additional action to further develop the record in connection with the claim herein, prior to appellate consideration, is required.


Specifically as regards the Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The Veteran reported treatment from at a VA medical facility, the records of which are associated with the claims file.  The Veterans Law Judge also provided the Veteran a 60 days to obtain a new letter from his medical provider Dr. B, if he so desired..  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board hearing was legally sufficient.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through identified notice, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R.  § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R.  § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed.  Reg. 52,744 - 47 (Sept. 7, 2006).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a right knee disorder as secondary to service-connected left ankle disability is not warranted.  

The Board notes that the Veteran has not asserted, and the medical evidence does not indicate, that the Veteran developed a right knee disorder in service or due to service.  The service treatment records document no complaints, findings or diagnosis with respect to the right knee.  In the September 1984 separation examination report, the examiner found the Veteran's lower extremities to be normal and the Veteran denied knee problems.

The Veteran has consistently claimed that his right knee disability developed due to his service-connected left ankle disability.  A right knee disability was not documented by medical examiners until over a decade following his discharge from service.  A September 2005 VA X-ray report revealed an intact right knee and the examiner found him to have a normal right knee.

A November 14, 2007 VA medical record documents, the Veteran's complaint of right knee pain.  He reported that there had been no trauma, but that he was a tradesman and went up and down ladders all the time.  

A December 18, 2007 VA medical record reflects the Veteran's report that he had had pain in his right knee for approximately one and a half years, without precipitating trauma.  The examiner diagnosed meniscal tear.

A December 27, 2007 VA orthopedic consult record includes the examiner's notation that the Veteran worked as a carpenter and performed a lot of strenuous knee activities.  The Veteran denied trauma, but believed he may have twisted his knee in the past.  

A February 2008 VA medical record documents that the right knee was status post arthroscopy following a January 2008 partial medial meniscectomy and plica resection.  The Veteran reported that he has had right knee pain for approximately one year prior to surgery, but recalled twisting his right knee approximately four to five months previously.  The VA medical provider noted that an MRI revealed  a questionable medial meniscal tear.

The Veteran filed his claim for service connection for right knee disability in January 2009.

In a February 2009 letter, the Veteran's VA medical provider, Dr. D.B.. noted that the Veteran had increased thigh pain, which could be an extension of the Veteran's known service-connected right knee.

In October 2009, Dr. D.B., provided another letter in which he indicated that the Veteran had a service-connected ankle and that his knee and low back pain are most likely due to his primary disability.  

During his November 2009 RO hearing, the Veteran testified that his right knee has been getting progressively worse in the last 10 years and that he had previously had a torn meniscus.

In June 2010, the Veteran underwent a VA examination which included a review of the claims file.  The examiner diagnosed the Veteran with right knee meniscus tear that was less likely as not caused by or a result of left ankle fracture.  The examiner explained that the meniscus tear was related to specific traumatic incident which the Veteran recounted and is unrelated to the ankle fracture.  

During the March 2011 Board hearing, the Veteran testified that his right knee meniscus tear was the direct result of his left ankle, because he fell due to his ankle.  He reported that when he "tore the meniscus I actually - I was in the process of falling and I tried to catch myself...I know I definitely tore the meniscus as a result of a fall that happened because of my ankle." 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report  matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v.  Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v.  Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).    However, such assertions must be considered in light of medical and other evidence of record.  See Buchanan, supra., 

In considering the Veteran's contention that he injured his right knee due to his left ankle disability or that his right knee was of a gradual onset due to his left ankle disability, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v.  Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Other than that right knee pain started after service, the Veteran's own reports of when right knee pain developed have varied.,.  A December 2007 VA medical record indicates that the Veteran reported that the right knee pain started approximately one and a half years previously.  The Veteran made a similar report in a February 2008 VA medical; when he reported that he has had right knee pain for approximately one year prior to his January 2008 surgery.  However, during his November 2009 RO hearing, he claimed that his right knee had been getting progressively worse over the  prior 10 years.  

Similarly, the Veteran's reports of the incidents that prompted him to seek treatment for knee pain are inconsistent.  A November 2007 VA medical record reflects that the Veteran complained of right knee pain, without trauma, but indicated that his work as a tradesman required a lot of up and down on ladders.  A December 27, 2007 VA orthopedic consult indicates that the Veteran provided a similar knee history of working as a carpenter and performing a lot of strenuous knee activities.  The Veteran denied trauma again, but did think he may have twisted it in the past.  The Veteran provided a completely different story of how he injured his right knee during his March 2011 Board hearing.  The Veteran reported that his right knee meniscus tear was the direct result of his left ankle, because he fell due to his ankle.  

The Board finds that the statements made by the Veteran while seeking treatment for his knee are considered  more credible and probative as to the history of his right knee disability than his more recent, contradictory lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As such, the Board specifically finds that the Veteran's reports of long term knee pain and a fall caused by his service-connected left ankle disability are not credible.

Even if  Board the Board accepts as credible the Veteran's assertion that he injured his right knee as he has claimed, competent , probative opinion on the question of medical etiology of current right knee disability nexus weight against the claim.

As indicated above, there is conflicting medical evidence and opinions with respect to the etiology of the low back disability.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v.  Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v.  Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v.  West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v.  West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App.  295, 304 (2008).

First addressing the opinion evidence submitted in support of the claim, the Board notes that, in the October 2009 letter, VA medical provider Dr. D.B. found that "it appears that he [the Veteran] is now experiencing worsening knee...most likely due to his primary disability [limited motion of the ankle]". The Board notes, however, that Dr. D.B. only refers to one knee in his opinion, and his opinion  does not clearly indicate to which knee he is referring.  The Board also notes that Dr. D.B. previously demonstrated an inaccurate understanding of the Veteran's medical history.  In a February 2009 letter, Dr. D.B. indicated that the Veteran's right knee was already service connected, which is incorrect, as that question is the subject of the current appeal.  Additionally, Dr. D.B. did not indicate whether he had reviewed any of the Veteran's past medical history in forming his opinion.  As such, the Board finds that Dr. D.B.'s opinion does not constitute persuasive evidence in this claim..

Here, the Board finds that the medical opinions of the June 2010 VA examiner to the effect that the right knee disorder is not medically related to service-connected disability constitutes persuasive evidence on the medical etiology question.  The June 2010 VA examiner provided the most complete medical opinion on the matter.  He clearly explained the basis of his opinion and based it on a review of the claims file, examination of the Veteran and his medical experience.  It was also the medical opinion most consistent with the majority of the other medical evidence of record and the only one to clearly address the right knee.  

The June 2010 VA examiner found the right knee disability was due to a traumatic incident after service.  Consistent with that determination, the claims file, to include VA medical records, clearly document s the Veteran's reports of s document reports from the Veteran of his working as a carpenter in activities that were strenuous to the knee and having twisted the knee for years following service.  

In sum, the most probative opinion evidence weighs against the claim for service connection for a right knee disability as secondary to the service-connected left ankle disability.  

Finally, as for the Veteran's own opinion that his right disability was caused by his service-connected left ankle disability, the Board points out that the complex disability here at issue is not one capable of lay observation , and that the question of medical etiology of such disability is a matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a persuasive opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, on the question of etiology of the disability under consideration,  the lay assertions in this regard have no probative value


For all the foregoing reasons, the Board finds that the claim for service connection for a right knee disability, claimed as secondary to service-connected left ankle disability, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53-56 (1990).


ORDER

Service connection for status post arthroscopy, torn medial meniscus, with arthritis, of the right knee, claimed as secondary to the service-connected left ankle disability, is denied.


REMAND

The Board's review of the record reveals that further RO action on the remaining claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, the RO arranged for the Veteran to undergo VA examination, which included an examination of the Veteran's claimed left knee and low back, in June 2010.  However, the report of that examination, and the medical comments provided therein, are inadequate to resolve the claims for service connection, as the examiner was unclear in providing his medical opinions.  

As regards the left knee, the June 2010 VA examiner did not clearly resolve the question of current disability.  The examiner diagnosed a left knee strain, but also found the physical examination of the left knee to be normal and that there was no objective evidence of pain.

As regards the low back, the June 2010 VA examiner provided an incomplete opinion.  The VA examiner found that the low back disability was not due to the service-connected left ankle disability, but developed at the same time as the ankle fracture.  However, the VA examiner did not have access to the Veteran's service treatment records when forming his opinion, as they were only associated with the claims file in microfiche form.  Additionally, the VA examiner did not address the Veteran's contention, raised during the November 2009 RO hearing, that he had developed an "abnormal spine curvature" directly from his service duties.

Under these circumstances, the Board finds that further examination and medical opinion-based on full consideration of all relevant evidence, and supported by clearly-stated rationale-is needed to resolve each claim.

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met,  and the record is complete, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3) (2012).  Here, the Veteran's service treatment records are already associated with the claims file; however, the RO should print out paper copies of those microfiche records so that they are available for review by the new VA examiner.  The Board notes that such records are pertinent to the Veteran's claimed low back disability, as he specifically contends this disability is related to service.  

As regards to VA treatment records, the claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Manchester, New Hampshire, dated through February 2008; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v.  West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R.  § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim s remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Manchester VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since February 2008.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Print out copies of all service treatment records available on microfiche and associate paper copies of those records with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review [if the examiner does not have access to the Veteran's paperless electronic (Virtual VA) file], must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the low back and left knee. 

Then, with respect to each diagnosed disability, the  , the physician should provide an opinion, consistent with sound medical judgment, e as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to, the Veteran's military service, to include injury/complaints therein (with specific consideration of the Veteran's report of developing an "abnormal spinal contour" during service); or, if not, 

(b) was caused or is aggravated by the service-connected left ankle disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records; the medical opinions/comments provided in the June 2010 VA examination report, the VA treatment records, and the October 2009 letter from VA physician D.B.; as well as the Veteran's own assertions and lay assertions advanced on his behalf..

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v.  West, 11 Vet.  App.  268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and reflects review of all pertinent evidence of record (including VA medical records in the Virtual VA file) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App.  109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E.  MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


